Citation Nr: 1518983	
Decision Date: 05/04/15    Archive Date: 05/13/15

DOCKET NO.  13-21 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1. Entitlement to service connection for residuals of a stroke (claimed as left arm paralysis, facial numbness, diminished mental capacity and erectile dysfunction), including secondary to service-connected coronary atherosclerosis.

2. Entitlement to service connection for a depressive disorder, including secondary to service-connected coronary atherosclerosis.

3. Entitlement to service connection for a bilateral lower extremity condition, including secondary to service-connected coronary atherosclerosis.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs




ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1963 to November 1965.

This matter comes to the Board of Veterans' Appeals (Board) following a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.


FINDINGS OF FACT

1. The Veteran's stroke did not manifest during active military service or within one year of such; it is not related to a disease, injury, or event in service, and it is not caused or aggravated by service-connected coronary atherosclerosis.

2. The competent or credible evidence shows that the Veteran's depressive disorder is related to his stroke and not any disease, injury, or event in service; and it is not caused by or aggravated by his service-connected coronary atherosclerosis.

3. The competent and credible evidence shows that the Veteran's bilateral lower extremity condition is etiologically related his stroke and not any disease, injury, or event in service; and it is not caused by or aggravated by his service-connected coronary atherosclerosis.






CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection for residuals of a stroke have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2014).

2. The criteria for entitlement to service connection for depressive disorder have not been met.  38 U.S.C.A. §§  1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307. 3.309, 3.310 (2014).

3. The criteria for service connection for a bilateral lower extremity condition have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2014); 38 U.S.C.A. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits upon receipt of a complete or substantially complete application.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

Here, prior to initially adjudicating the Veteran's claims, a May 2011 letter was sent to him in accordance with these duty-to-notify provisions of the VCAA.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II). He was not only notified of the type of evidence needed to substantiate these claims and of his and VA's respective obligations in obtaining this necessary supporting evidence, but also apprised of the criteria for establishing a "downstream" disability rating and effective date.  See Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Therefore, he has received all required notice concerning these claims.

VA also has made the required reasonable efforts to assist him in obtaining evidence necessary to substantiate these claims.  38 U.S.C.A. § 5103A.  To this end, his service treatment records (STRs), VA and private medical treatment records, and lay statements have been obtained and associated with his claims file for consideration.  In addition, the Veteran has been afforded the appropriate VA examinations, as set forth below.  The Board has determined that those examinations were adequate because they were factually informed, medically competent, and responsive to the issues on appeal.  38 C.F.R. § 4.2 (2014). 

Based on the foregoing, it is the Board's determination that the VA fulfilled its VCAA duties to notify and to assist the Veteran, and thus, no additional assistance or notification is required.  

II. Legal Criteria

Board decisions must be based on the entire record, with consideration of all the evidence.  38 U.S.C.A. § 7104.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

There are different ways of showing entitlement to service connection for a claimed condition, which include showing the condition was directly or, if applicable, presumptively incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.303, 3.307, 3.309.   Specifically, in order to establish entitlement to service connection for a claimed disability, the facts must demonstrate that a disease or an injury resulting in current disability was incurred in active military service in the line of duty or, if pre-existing service, was aggravated during service beyond its natural progression.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. 

Service connection may be granted for any disease diagnosed after discharge when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d). Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as brain hemorrhage and brain thrombosis  are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service. 38 U.S.C.A. §§ 1101 , 1137; 38 C.F.R. §§ 3.307 , 3.309.

The specific basis of this particular Veteran's claims, however, are that his alleged disabilities are caused or aggravated by a service-connected disability, in particular, his service-connected coronary atherosclerosis.  See 38 C.F.R. § 3.310(a) and (b).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

In order to establish entitlement to service connection on this secondary basis, there must be (1) evidence confirming the Veteran has the claimed disability; (2) evidence of a service-connected disability; and (3) evidence establishing a nexus or correlation between the service-connected disability and the claimed disability. Depending on the specific condition being claimed, medical evidence is generally, though not always, required to associate the condition being claimed with a service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 11 Vet. App. 148, 158 (1998); and McQueen v. West, 13 Vet. App. 237 (1999).

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

III.  Whether Service Connection is Warranted for Residuals of a Stroke, Depressive Disorder and a Bilateral Lower Extremity Condition

The Veteran believes that his stroke in December 1993 is a result of his service-connected coronary atherosclerosis. (He is not service-connected for any other disabilities.)  He contends that his stroke, in turn, led to his current disabilities - left arm paralysis, diminished mental capacity, depression, erectile dysfunction, facial numbness and a bilateral lower extremity condition.  

A review of the Veteran's medical records reflects he suffered a stroke in December 1993.   His medical records also show he has been diagnosed with a history of atrial fibrillation, status post myocardial infarction, status post ischemic stroke (CVA) with residual, hypertension and depression.

In response to these claims for service connection, the Veteran had VA examinations in June 2011.  Regarding the claims for residuals of a stroke and a bilateral lower extremity condition, the Veteran reported that he had five heart attacks.  It was also noted that he had coronary artery disease (CAD) listed on his records.  He also stated that he could not walk and fell down once.  The Veteran reported that his cardiologist told him that this was because his heart was not pumping the blood well enough to his legs.  He said both of his legs were weak and he used a wheelchair mostly to get around.  The examiner noted that the Veteran's legs were red and swollen.  The Veteran further stated that he continued to have significant difficulties with his left arm and could not use it all.  He typically used a sling and took Coumadin to prevent another stroke. 

The examiner, however, observed that a review of the Veteran's claims files did not substantiate his report of having had five heart attacks.  Instead, the examiner commented that the Veteran had been admitted to the hospital on several occasions with chest pain, but that each time his troponins were negative and coronary catherization times two in the records were negative for occlusive disease.  He stated that although at the most recent event in 2003, the Veteran's creatine kinase (CK-MB) (cardiac marker test) was elevated, his troponin, which is more sensitive and specific for myocardial injury, was negative times three and his coronary catherization done at that time was also negative for occlusive disease.  His right coronary artery had 40 percent occlusion at that time and it was noted there were no further cardiac events documented since that time and this had also been documented in a March 2011 VA examination for his claim for a heart condition.

In addition, the examiner noted that a 1994 private rehabilitation discharge summary made no mention of any heart attack or heart condition, other than atrial fibrillation.  He stated that the Veteran's CVA was felt to be a right basal ganglia ischemic infarction with hemorrhagic conversion, likely embolic, for which he was treated with Coumadin.

At his June 2011 VA examination, the Veteran's wife attributed his medical problems to Agent Orange exposure in military.  In addition, she stated that the Veteran was admitted in 1993 for a stroke and they were told it was from a heart attack.  She gave the examiner copies of the Veteran's hospital discharge summaries from his admission in December 1993 to January 1994 for his stroke.   After reviewing them, the examiner noted that the Veteran was admitted with acute left-sided weakness in December 1993 when he was unable to get up after doing his morning exercises.  While the transferring facility noted the Veteran had a high blood pressure reading, the examiner stated that there was no previously established high blood pressure diagnosis.  Instead, he said that the Veteran was known to have atrial fibrillation and was found to be in atrial fibrillation and initially a CT of the head showed a non-hemorrhagic infarct on the right frontal area.  The examiner also noted that two days later, another CT of the Veteran's head revealed a large hemorrhagic infarct involving the right lentiformis nucleus with adjacent ischemia/edema involving the anterior and posterior limbs of the right internal capsule with mass effect.  There was blood on the third and fourth ventricles as well as both lateral ventricles.  There were also areas of decreased density in the anterior tip of the right temporal lobe and in the more posterior aspect of the right temporal lobe.  Carotid ultrasounds showed minimal occlusive disease.

The examiner diagnosed the Veteran with non-obstructive CAD, ischemic stroke (CVA) with secondary hemorrhagic transformation with residual left arm paralysis and left leg hemiparesis, bilateral leg stasis dermatitis, bilateral leg venous insufficiency, and diffuse bilateral lower extremity deconditioning and weakness.  He, however, opined that the Veteran's previous CVA was not caused or aggravated by his non-obstructive CAD.  The examiner commented that the Veteran's records failed to show that the Veteran ever had a myocardial infarction (MI) or cardiac event and by catherization he only had mild obstructive disease.  He explained that atrial fibrillation is not ishemic heart disease and given the absence of any scar tissue, non-obstructive CAD does not cause atrial fibrillation.  He, therefore, concluded that the Veteran's previous CVA was not caused or aggravated by his non-obstructive CAD.

In addition, the examiner stated that CVA caused weakness and paralysis and thus it was his opinion that the Veteran's stroke caused his left arm paralysis and left leg hemiparesis.  He continued that it was also his opinion that the Veteran's stroke caused significant functional limitations including his left arm paralysis, left leg hemiparesis, bilateral leg stasis dermatitis, bilateral leg venous insufficiency, and diffuse bilateral lower extremity deconditioning and weakness, as all of these conditions were multifactorial.  The examiner again concluded that the Veteran's CVA, however, was not caused by his service-connected non-obstructive CAD.

At his VA mental health VA examination also in June 2011, the Veteran and his wife stated that he had no problems with depression prior to his stroke in December 1993.  The Veteran, however, reported feeling depressed the majority of the time due to the effects of the stroke on his life.  His wife described it as "it took everything away from him." Following a mental status examination, the examiner diagnosed the Veteran with depression, not otherwise stated (NOS).  She opined that it was at least as likely as not that the Veteran's depression, NOS was caused by his stroke, including both physiologic and psychologic factors of his stroke.  The examiner commented that the Veteran and his wife clearly reported that there was no history of depression prior to his stroke.  She noted that the Veteran reported feeling significantly depressed and emotional liability was noted in a discharge summary and on a neuropsychiatric consult in his private medical treatment records where here received rehabilitation for his stroke in 1994.  The examiner also stated that the Veteran required sertraline for the last several years for his depression.  She concluded that the Veteran's stroke was  at least as likely as not secondary to his stroke.

As support for his claims, a private medical opinion from Dr. R.K. was received in February 2012.  Dr. R.K. stated that the Veteran suffered a heart attack in December 1993.  As a result of the heart attack, Dr. R.K. commented that shortly thereafter the Veteran had a stroke, which left him with paralysis of his upper left extremity and significant weakness in the left lower extremity.  He stated that these disabilities persist to the present day.

The Veteran had another VA examination in November 2012.  His history of his stroke in December 1993 was again documented.  Although he was diagnosed with a vascular disease, there was no evidence that he had erectile dysfunction.  It was noted that he had complete (no remaining function) in his left upper extremity and mild muscle weakness in his left lower extremity.  The Veteran reported a 50 percent reduction in sensation to light touch on the left side of his face and his distal left arm.  The examiner noted that a December 1993 head CT revealed right basal ganglia and right temporal lobe infarct.  A second head CT a few days later demonstrated hemorrhagic transformation of the basal ganglia infarct.    

The examiner opined that the proximal cause of the Veteran's stroke was likely cardio-embolic secondary to atrial fibrillation.  He noted that the discharge summary from the Veteran's 1993-1994 hospital stay reported atrial fibrillation and gave the etiology of the stroke as cardio-embolic.  The examiner also observed that the Veteran was reported to have a history of paroxysmal atrial fibrillation without a reported etiology prior to his stroke.  He stated there were no history of MI noted and no evidence of cardiac ischemia mentioned from the 1993-1994 admission for stroke, although other than an EKG, it was not clear that tests for MI were performed.  Further, the Veteran had denied a history of MI prior to 1993 and was not able to provide an etiology for his atrial fibrillation.  The examiner pointed to a February 1999 private treatment note that mentioned a history of MI and Dr. R.K.'s letter stating that the Veteran had a MI in 1993, although no studies or further details were provided.  He noted a 2010 transthoracic echocardiogram (TTE) did not demonstrate wall motion abnormalities.  In addition, a September 2012 Cardiolite stress test reflected a fixed inferior wall cardiac infarct, although there was no documented evidence for a wall motion abnormality previously.  The examiner then stated the etiology of the Veteran's atrial fibrillation was uncertain.  He explained that that if coronary atherosclerosis results in MI, it can be considered a cause of atrial fibrillation.  Contrarily, the examiner stated there was no evidence that the Veteran suffered a MI prior to onset of his atrial fibrillation, which occurred prior to his stroke in December 1993.  He commented that Dr. R.K.'s letter stated the Veteran had an MI in 1993, but there was no mention of an MI on the Veteran's discharge notes from his December 1993 to January 1994 admission for his stroke.  The examiner continued by saying that the wall motion abnormality noted in September 2012 suggested the Veteran had an MI, but the date of the MI could not be placed prior to the stroke.  He, therefore, opined that the Veteran's stroke was less likely than not the result of his service-connected coronary atherosclerosis.  The examiner also concluded that the Veteran's service-connected coronary atherosclerosis did not permanently aggravate his stroke.

After considering all of this evidence, the Board concludes that the preponderance of this evidence is against the Veteran's claims for service connection for residuals of a stroke, depressive disorder and bilateral lower extremity condition.  In this instance, the competent medical evidence of record fails to establish that these diagnosed conditions are a result of or aggravated by his service-connected coronary atherosclerosis.  

While the Veteran contends that these conditions should be entitled to service connection because his private treating physician, Dr. R.K., linked them to his service-connected coronary atherosclerosis, greater weight may be placed on one physician's opinion than another's depending on factors such as the reasoning employed by the physicians and whether (and the extent to which) they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  Additionally, while the findings of a physician are medical conclusions that the Board cannot ignore or disregard, Willis v. Derwinski, 1 Vet. App. 66 (1991); the Board is free to assess medical evidence and is not obligated to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. App. 614 (1992).

The Board is cognizant that both the Federal Circuit Court and Veterans Court (CAVC) have specifically declined to adopt a "treating physician rule" that would give preference to statements from a treating physician.  White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  In addition, the degree of probative value that may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the Veteran's claims file, although that alone is not determinative of the opinion's probative value.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Rather, also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually had examined the Veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

In this instance, the Board assigns more probative weight to the June 2011 and November 2012 VA examiners' medical nexus opinions.  As the June 2011 VA explained, atrial fibrillation is not ishemic heart disease and given the absence of any scar tissue, non-obstructive CAD does not cause atrial fibrillation.  Resultantly, the Veteran's stroke was not caused or aggravated by his non-obstructive CAD.  Similarly, the November 2012 VA examiner concluded that the Veteran's stroke and its residuals, including his bilateral lower extremity condition, was not a result of the Veteran's service-connected coronary atherosclerosis.  Although this examiner stated the etiology of the Veteran's atrial fibrillation was uncertain, he nevertheless, noted that there was no evidence that the Veteran suffered a MI prior to onset of his atrial fibrillation; meaning, the date of the MI could not be placed prior to the stroke.  Contrarily, Dr. R.K. stated that the Veteran had a heart attack, which precipitated his stroke and, therefore, the Veteran's claimed disabilities were a result of his service-connected coronary atherosclerosis.  Dr. R.K., however, provided no detailed rationale for his finding.  In addition, the Veteran's medical records, as pointed out by both the June 2011 and November 2012 VA examiners, do not indicate that the Veteran had a heart attack prior to his stroke in 1993.  Accordingly, more probative weight must be afforded to the June 2011 and November 2012 VA examiners' opinions that the Veteran's stroke was not caused by or aggravated by his service-connected coronary atherosclerosis. 

In addition, the June 2011 VA mental health examiner, while diagnosing the Veteran with depressive disorder, opined that it was as a result of the Veteran's stroke in December 1993.  Since the Board had given more probative weight to the June 2011 and November 2012 VA examiners' opinions that the Veteran's stroke was not caused by or aggravated by his service-connected coronary atherosclerosis, then the Veteran's secondary claim for depressive disorder and bilateral lower extremity disabilities  must also be denied.

In the alternative, the Veteran and his wife claim that his current disabilities are a result of his exposure to herbicides, including Agent Orange.  The Board recognizes that the RO has already conceded the Veteran's exposure to herbicides as a result of his service in granting his claim for coronary atherosclerosis.  However, the applicable criteria also provide that a Veteran must be diagnosed with a disease listed in 38 C.F.R. § 3.309(e) and it shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne shall have become manifest to a degree of 10 percent or more within one year, after the last date on which the veteran was exposed to an herbicide agent during active service.  38 C.F.R. § 3.307(a)(6)(ii). Stroke, depressive disorder and a bilateral lower extremity condition are not among the disabilities which have been associated with exposure to herbicides such as Agent Orange.  38 C.F.R. § 3.309(e).  Thus, the presumption afforded under 3.309(e) cannot provide the basis for a grant of service connection.  38 C.F.R. §§ 3.307, 3.309.  The Board finds that the Veteran's claims must too be denied on this basis.

In reaching the above conclusion, the Board has not overlooked the Veteran's contentions or his statements.  As noted previously, his primary assertion is that his claimed disabilities are a result of his service-connected coronary atherosclerosis. The Board is aware that lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno v. Brown, 6 Vet. App. 465, 469 (1994), Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Davidson v. Shinseki, 581 F.3d 1313, 1316.
That said, the Board notes that the Veteran is not a medical professional, and therefore, his beliefs and statements about medical matters do not constitute competent evidence on matters of medical etiology or diagnosis.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).   Although the Board recognizes the sincerity of the arguments advanced by the Veteran in this case, his contentions regarding the etiology of his claimed disabilities are not statements merely about symptomatology, an observable medical condition, or a contemporaneous medical diagnosis, but rather clearly fall within the realm of requiring medical expertise, which he simply does not have.

For these reasons and bases, the Board finds that the preponderance of the evidence is against these claims of entitlement to service connection for residuals of a stroke, depressive disorder, and a bilateral lower extremity condition.  Accordingly, the benefit-of-the-doubt rule does not apply, and these claims resultantly must be denied.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

Entitlement to service connection for residuals of a stroke (claimed as left arm paralysis, facial numbness, diminished mental capacity and erectile dysfunction), including secondary to service-connected coronary atherosclerosis, is denied.

Entitlement to service connection for a depressive disorder, including secondary to service-connected coronary atherosclerosis, is denied.

Entitlement to service connection for a bilateral lower extremity condition, including secondary to service-connected coronary atherosclerosis, is denied.





____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


